Citation Nr: 1435410	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected prostatitis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gastrointestinal disorder (claimed as sensitive stomach, ulcers and loss of appetite) including diagnoses of gastritis, peptic ulcer disease, duodenitis, and hiatal hernia.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder manifested by schizophrenia, bipolar disorder and/or posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for anemia.

6.  Entitlement to service connection for an acquired psychiatric disorder other than schizophrenia, bipolar disorder and PTSD.

7.  Entitlement to service connection for high cholesterol.

8.  Entitlement to service connection for myopia and presbyopia (claimed as decreased vision).

9.  Entitlement to service connection for hemorrhoids.

10.  Entitlement to service connection for flat feet.

11.  Entitlement to service connection for a knee condition.

12.  Entitlement to service connection for a disability described as twitching of the mouth, hands, and knees.

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to service connection for headaches.

15.  Entitlement to service connection for a low back condition.

16.  Entitlement to service connection for a heart condition.

17.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant had active service from January 14, 1987 to February 6, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2010 rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board observes that a prior Board decision in December 1988 denied service connection for a chronic stomach disorder.  An April 2006 Board decision denied an application to reopen a claim of service connection for a stomach disorder (claimed as sensitive stomach, ulcers and loss of appetite), and denied a service connection claim for schizophrenia.  The RO has determined that its March 2009 rating decision denying service connection for hiatal hernia, anemia, hypertension, bipolar disorder and PTSD is final.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

On appeal, the appellant seeks service connection for multiple disabilities, some of which are closely related in diagnosis and/or symptomatology as diseases and disabilities denied in prior final decisions.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the appellant's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding claimants from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

The prior final Board decisions in December 1988 and April 2009, as well as the March 2009 RO rating decision, considered specific diagnoses of schizophrenia, gastritis, peptic ulcer disease, duodenitis, hiatal hernia, anemia, hypertension, bipolar disorder and PTSD.  Thus, per Boggs and Ephraim, the new and material standard applies to these diagnoses which were specifically considered in prior final decisions.  

With respect to the remaining claims, the Board does not find any prior final decision addressing the multiple other disorders claimed by the appellant and, thus, the new and material standard does not apply.  Notably, the appellant's recently raised service connection claims for anxiety, depression, substance abuse psychotic disorder, adjustment disorder and personality disorder all involve seeking service connection for symptomatology of an acquired psychiatric disorder which, consistent with Clemons, has been consolidated into a single issue of entitlement to service connection for an acquired psychiatric disorder other than schizophrenia, bipolar disorder and PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In substantive appeals (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge at the Central Office in Washington, D.C.  However, with assistance by a newly acquired representative, the appellant changed his request to a Board video-conference hearing before a Veterans Law Judge.  Accordingly, the case must be returned to the AOJ to schedule a video-conference hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

